91 F.3d 135
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Martins IDUSUYI, Defendant-Appellant.
No. 96-6279.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 23, 1996.Decided:  July 31, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert N. Maletz, Senior Judge, sitting by designation.  (CR-92-284, CA-95-2403-MJG)
Martins Idusuyi, Appellant Pro Se.  Lynne Ann Battaglia, United States Attorney, Baltimore, MD, for Appellee.
D.Md.
AFFIRMED.
Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion pursuant to 28 U.S.C. § 2255 (1988), as amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1217.   We have reviewed the record and the district court's opinion and find no reversible error.  To the extent Appellant's speedy trial claim relates to the original indictment on which he was never tried, we find that no speedy trial claim is applicable, nor did jeopardy attach.  To the extent Appellant's speedy trial claim relates to the second indictment on which he was ultimately tried, we find the claim to be without merit.  Accordingly, we affirm substantially on the reasoning of the district court.   United States v. Idusuyi, Nos.  CR-92-284;  CA-95-2403-MJG (D.Md. Feb. 1, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED